The following opinion on motion for rehearing was filed Former judgment vacated, and judgment of district court affirmed as modified.
Heard before Goss, C. J., Rose, Dean, Good, Eberly, Day and Paine, JJ.
Per Curiam.
This cause is before us on a motion for rehearing. The former opinion is reported, ante, p. 592.
From a reexamination of the record and the briefs, it appears that a large part of appellant’s contentions is based on a misconception of the record. Appellant insists that the state board of equalization and assessment assessed the property of the railway company on the 14th of July, 1930, and thereafter the state board vacated and set aside its assessment; that this left no assessment standing, and that the board was without power to make a new assessment in January following.
Appellant is in error. A few days subsequent to the assessment made on the 14th of July appellant filed objections to the assessment. On the 25th of July the objections made by the railway company were overruled, and it then gave notice of an appeal to the supreme court. Thereupon, the attorney general asked leave to introduce evidence which would explain and show the basis on which the state board had reached its findings and conclusions in making the assessment of the company’s property in Nebraska. Thereupon, the board entered an order vacating and setting aside what it called the final order, relating to the assessment of the railway company’s property, entered on July 25. The order vacated was the one overruling the objections of the railway company, and did not reláte *598to the assessment made on the 14th of July. Thereafter, both parties introduced further evidence, and finally the board made some reduction in the assessment that it had previously made on the 14th of July.
Appellant is not in position to complain of a reduction of the assessment that it induced the board to make. The only questions properly before this court on the appeal are: First, did the state board find the true value of the entire system of appellant’s railway properties? and, second, did it allocate no more than the proper proportion of such value to the state of Nebraska?
From an examination of the record, we are convinced that the evidence sustains the state board in ascertaining the taxable value of the entire system, save in one respect. It included in such determination two items, consisting of liberty bonds and United States certificates of indebtedness, amounting to $470,734. It does not appear that these items constituted a part of the operating system of the railway company, and, therefore, no part of these two items should have been allocated to the state of Nebraska. Elimination of these two items results in reducing the assessment of the railway company for the state of Nebraska in the amount of $40,365.44, and by that amount the assessment, made by the state board of equalization, is erroneous and excessive. It appears that the same system in ascertaining the value of the property of this appellant was used in ascertaining the value of other railway systems having lines and operating in the state of Nebraska.
From an examination of the record, we are convinced that a proper basis of allocation was used by the state board. It follows, therefore, that the assessment made by the state board of equalization and assessment should be and hereby is reduced from $28,410,095 to $28,369,729.56.
Our former judgment affirming the action of the state board is vacated, and the assessment is reduced to $28,369,729.56. In all other respects the action of the state board of equalization and assessment is affirmed.
Affirmed as modified.